Citation Nr: 1506805	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-30 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active military service from October 1955 to August 1973, during the Vietnam Era.  The Veteran died in July 2009.  

This matter initially came before the Board of Veterans' Appeals ("Board") from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran has confirmed clinical diagnoses of ischemic heart disease (coronary artery disease (CAD)).

2.  The Veteran died in July 2009.  The certificate of death lists the immediate cause of death as throat cancer and underlying cause of death as CAD and COPD.

3.  The Veteran's MOS (military occupational specialty) as an air traffic controller and other duties placed him contact within fence perimeters of Korat Royal Thai Air Force Base (RTAFB). 

4.  Resolving reasonable doubt in favor of the appellant, the evidence supports a finding that the Veteran served near the perimeters of the RTAFB in Thailand during the Vietnam Era, and is presumed to have been exposed to commercial herbicides during service in Thailand.

5.  The Veteran's ischemic heart disease is presumed to have been incurred during active service.


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.

Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  

In addition, recent findings indicate that herbicides were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  

VA determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  (See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e), including ischemic heart disease, that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, here, the appellant claims she is entitled to the presumption of herbicide exposure because her deceased husband was stationed at Korat RTAFB in Thailand.  See 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A review of the Veteran's service personnel records (SPRs) does in fact show that he had service in Thailand from 1968 to 1969, and that he was a Chief Controller.  He supervised, in part, control tower operations and flight facilities NCO.  He was also a GCA Operator, Aircraft Landing Control Technician, and an ATC Technician.  In other words, he served on one of the air bases where exposure was possible.  Moreover, his personnel records describe duties that brought him in close proximity to the perimeter of the base.  These duties were consistent with his MOS (military occupational specialty), performance evaluations, and other credible evidence of record.

Viewing the evidence of record in a light most favorable to the appellant, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's exposure to herbicide agents.  It appears he was required to work near the base perimeter while serving in Thailand at Korat Air Force Base.  The Veteran's SPRs clearly show that he had service at Korat RTAFB, where herbicides are known to have been used during the Vietnam Era.  As such, the Board concedes the Veteran's exposure to herbicides during his active service.

A review of the medical evidence shows the Veteran was diagnosed as having CAD.  As the Board has conceded exposure to herbicides in Thailand, the Veteran's diagnosed ischemic heart disease/CAD is presumed to be associated with his in-service herbicide exposure.  There is not of record the requisite clear and convincing evidence to rebut this presumption.  As a result, the Board finds that the evidence supports a grant of service connection for cause of death for ischemic heart disease on a presumptive basis as a result of herbicide exposure.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


